Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Firstly the examiner notes that all of the references referred to in applicant’s statements filed on 05/08/2022 regarding the common ownership of the applications and the present application are disqualified as prior art due to the statements.  The examiner has consulted the application files for the noted applications and considered any references cited therein.   
The prior art of record, alone or in combination, does not disclose nor indicates that a person having ordinary skill in the art at the time of filing would have found obvious the combination of limitations as claimed in an imaging blade driving device.  Of particular note is that because the claim requires that the step has a “larger diameter” than the front frame the claims indicate that the outer surfaces of the front frame and the step are substantially circular and that by requiring that the slits be positioned “along the step” which is formed as part of the rear frame the claims indicate that the slits are formed at the junction point of the front and rear frames.
While the prior art does teach the insertion of image blade drive arrangements into slits provided on the side of a lens frame, see Aiba (US Patent 7,518,808 B2) or Kearney et al (US Patent 7,899,311 B1), the prior art does not teach the combination of a two-part lens frame as claimed with a shape as claimed and with the rear frame having a step with a larger diameter than the front frame with the slits being positioned on the front frame along the step.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/Examiner, Art Unit 2852